Citation Nr: 0706989	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophreniform disorder with maturation to chronic 
undifferentiated schizophrenia.

2.  Entitlement to service connection for a lung and 
breathing disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 17, 1983, to 
January 31, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Although the January 2004 rating decision, June 2004 
Statement of the Case, and subsequent Supplemental Statements 
of the Case reflect that the RO addressed the threshold 
matter of new and material evidence with respect to the issue 
of entitlement to service connection for schizophreniform 
disorder with maturation to chronic undifferentiated 
schizophrenia, the Board itself must make a determination as 
to whether evidence is new and material before addressing the 
merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) 
(citing 38 U.S.C. §§ 5108, 7104(b)).  Thus, the question as 
to whether the evidence before the Board is new and material 
will be discussed below.

The veteran's June 2004 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects her request for a hearing at the 
RO before a Veterans Law Judge.  However, by communication 
received in September 2004, the veteran withdrew her request 
for such hearing.  See 38 C.F.R. §§ 20.702(d); 20.704(d).





FINDINGS OF FACT

1.  Evidence received since the April 1991 rating decision 
which denied a claim for service connection for 
schizophreniform disorder with maturation to chronic 
undifferentiated schizophrenia does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for schizophreniform disorder with 
maturation to chronic undifferentiated schizophrenia.

2.  The medical evidence does not include a current diagnosis 
with respect to a lung or breathing disorder.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the April 1991 rating 
decision is not new and material and the claim for service 
connection for schizophreniform disorder with maturation to 
chronic undifferentiated schizophrenia is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

2.  A lung or breathing disorder was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an April 1991 rating decision, the RO denied service 
connection for the veteran's mental condition because, 
although schizophreniform disorder was shown in service and 
matured into schizophrenia within the presumptive period 
following discharge, this was considered to be the natural 
progression of the disorder and there is no evidence of 
aggravation during the veteran's short period of military 
service.  

The veteran was notified of this rating decision but she did 
not appeal.  Thus, this decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the April 1991 rating 
decision consisted of the veteran's service medical records, 
an August 1990 report of VA psychiatric examination, and 
copies of private psychiatric hospitalization reports.  The 
RO denied service for schizophreniform disorder with 
maturation to chronic undifferentiated schizophrenia because 
the evidence did not show that a psychiatric disorder was 
incurred in or aggravated during the veteran's active 
military service.  

Evidence received since the April 1991 rating decision 
include copies of private psychiatric treatment records as 
well as medical evidence in connection with the veteran's 
claim for benefits from the Social Security Administration 
which were not previously available for review.  However, the 
Board finds that none of this evidence is new and material 
within the meaning of 38 C.F.R. § 3.156(a) because the claim 
still lacks competent evidence of a nexus between the 
veteran's current psychiatric disorder, identified as 
schizophrenia, and her period of less than 90 days active 
duty service from November 17, 1983, to January 31, 1984.  

Specifically, the medical evidence refers to current 
psychiatric complaints and treatment; however, it suggests no 
opinion as to any underlying pathology or etiology for such 
complaints.  In this regard, it is important for the veteran 
to understand that the fact she has this disorder has never 
been in dispute.  The critical question is whether this 
disorder was caused or aggravated by her service many years 
ago. 

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's acquired psychiatric disorder, diagnosed as 
schizophrenia, was neither incurred in nor aggravated during 
the veteran's active military service.  Thus, as at the time 
of the April 1991 rating decision which denied the veteran's 
claim, the evidence continues to show that her service 
records are negative for an acquired psychiatric disability 
and an acquired psychiatric disorder has not been linked to 
her period of active duty service.  

In this regard, it is noted that certain disorders may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one 
year) following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Consideration for presumptive service 
connection for such diseases and disorders requires a minimum 
of 90 days of active service during a period of war or after 
December 31, 1946.  In this case, the veteran's 
schizophreniform disorder was shown in service and matured 
into schizophrenia within the presumptive period following 
discharge.  However, her dates of verified active service 
indicate that she does not have the minimum 90 days of active 
service, thus, she is not entitled to be considered for 
presumptive service connection.

Despite the veteran's statements that she currently suffers 
from a psychiatric disorder, diagnosed as schizophrenia, as a 
result of service, as a layperson without medical expertise 
or training, her statements alone are not competent evidence 
of a nexus between the claimed condition and her service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, the veteran's 
claims must be denied. 

It is important for the veteran to understand that even if 
this claim was reopened, the medical evidence, as a whole, 
provides evidence against this claim, indicating that an 
acquired psychiatric disorder, diagnosed as schizophrenia, 
existed prior to enlistment and was not aggravated as a 
result of such enlistment.  Thus, additional medical records 
indicating ongoing psychiatric treatment would not, and do 
not, provide a basis to grant this claim.  Simply stated, the 
post-service medical record provides negative evidence 
against this claim, failing to indicate that any current 
acquired psychiatric disorder is related to the veteran's 
short period of active duty service from November 17, 1983, 
to January 31, 1984.  

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for schizophreniform disorder with maturation to 
chronic undifferentiated schizophrenia.  38 C.F.R. 
§ 3.156(a).  The claim is not reopened and the appeal is 
denied.  38 U.S.C.A. § 5108.

The veteran also claims that service connection for a lung 
and breathing disorder is warranted because she experienced 
such impairment as a result of her lungs filling up in cold 
weather during basic training.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

When a claim for service connection is filed, there must be 
an initial finding of a current chronic disability.  Although 
the appellant may testify as to symptoms she perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one that requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  See Bostain and Espiritu; 
supra.

The veteran's service and post service medical records are 
silent with respect to complaints of or treatment for lung or 
breathing problems and there has no diagnosis of such 
impairment.  The veteran recalls that, although she was in 
excellent physical condition during basic training, her lungs 
would fill-up and she threw up on at least one occasion.  

In this regard, it is important to note that the appellant 
has also reported a ten year history of smoking.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for a lung or breathing disorder because there is no medical 
evidence that such a disorder currently exists.  The medical 
evidence, as a whole, provide against a finding that the 
veteran currently has or that she has ever had a lung or 
breathing disorder.  

Most importantly, even if the Board were to assume that a 
current disorder exists, the service and post-service medical 
records provides strong evidence against this claim, 
indicating a condition that began many years after service 
with no connection to service. 

In summary, service connection cannot be granted because 
there is no current identifiable breathing disability or lung 
disorder.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disorder manifested by impaired breathing or 
a lung disability.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  By letter dated in July 
2003 and provided to the appellant prior to the January 2004 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims.  Moreover, since the appellant's 
claims are being denied, no disability rating or effective 
date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the letter dated in July 2003 as well 
as information provided in the January 2004 rating decision, 
June 2004 Statement of the Case and subsequent Statements of 
the Case informed the veteran of what constitutes new and 
material evidence.  Therefore, there is no prejudice to the 
veteran under Kent v. Nicholson, 20 Vet. App. 1 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records and she 
has provided testimony before a hearing officer at the RO.  
As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, she was provided notice with 
respect to the requirements for new and material evidence, 
her claim was subsequently readjudicated in a statement of 
the case, and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of her claim, as the Board has done in this 
case.)  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.

ORDER

As no new and material evidence has been received, the claim 
for service connection for an schizophreniform disorder with 
maturation to chronic undifferentiated schizophrenia is not 
reopened.  The appeal is denied.

Service connection for a lung and breathing disorder is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


